Citation Nr: 0914177	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for a left foot 
disability.

4.  Entitlement to service connection for residuals of a 
right hand injury.  


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1979 
and from December 1979 to December 1983.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in March 2009, and before a 
Decision Review Officer in May 2008.  Transcripts of these 
hearings are associated with the Veteran's claim folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for disabilities 
that he contends result from a car accident in service, 
including headaches and pain in his right hand and both feet.  
He reports that the accident occurred 5 days before the end 
of his first period of service in June 1979.  He was treated 
at a nearby military emergency room, but he did not undergo a 
separation physical examination afterward.  Except for his 
enlistment physical examination in March 1976, no medical 
records from the Veteran's first period of service have been 
located.  

Service treatment records from his second period of service 
show that he was treated for pain in his right hand in June 
1980, and he stated the pain had been ongoing since the 
accident.  At his separation physical examination in October 
1983, the Veteran reported a history of broken bones and 
swollen or painful joints.  The examiner noted that the 
Veteran had a broken right hand, but the date of the injury 
is not specified.  

Although there is no other medical evidence of a car accident 
in service, the Veteran has submitted a document from his 
command which refers to his being in a car accident in June 
1979.  He offered testimony as to the circumstances of the 
in-service accident and his injuries and treatment at 
hearings at the RO and before the undersigned.  In August 
2004, the RO attempted to obtain a line of duty report 
related to the June 1979 accident; however, it does not 
appear that an attempt has been made to obtain any related 
treatment records.  The Veteran testified that he was treated 
at Bitburg, Germany.  On remand, those records should be 
obtained.  

The Veteran reported in his March 2009 Board hearing that he 
has been treated for his claimed conditions by a VA 
physician; however, there are no VA outpatient treatment 
records in the claims file.  On remand, the Veteran should be 
asked to identify where he has been treatment and those 
records should be located and associated with the claims 
folder.  

The Veteran has offered testimony as to the circumstances of 
his injuries and there is current evidence that he has the 
claimed conditions.  After any available in-service treatment 
records and post-service VA treatment records have been 
obtained, the Veteran should be afforded a VA examination to 
obtain an opinion as to the likely etiology of his claimed 
conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); 38 C.F.R. § 3.159(c)(4) (2008).   

There is a June 2008 VA examination of record after which the 
examiner offered the opinion that the Veteran's hand 
disability is not related to the service; however, the 
rationale for this opinion is not clear.  The examiner notes 
that the Veteran described ongoing hand pain from the time of 
the car accident and reported that he was unable to put his 
hand in his pocket for 6 months after the accident because of 
pain.  The examiner also notes that the Veteran reported 
painful joints at his separation physical examination in 
October 1983, although there were no positive findings on 
examination.  From this evidence, the examiner concludes that 
the condition is not related to service.  The record further 
indicates that the Veteran failed to report for an 
electromyogram and nerve conduction studies which had been 
scheduled as part of his examination.  He reported at his 
March 2009 hearing that he confused the date of the test and 
no attempt was made to reschedule.  On remand, the AMC/RO 
should conduct any tests necessary to evaluate the nature and 
etiology of the Veteran's current disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to locate 
the Veteran's service treatment records 
from his first period of active service 
from June 1976 to June 1979 and any 
medical records pertaining to treatment 
received in Germany in connection with 
the June 1979 accident.  All efforts to 
obtain the records must be documented in 
the record.    

2.  Contact the Veteran to determine 
where he has been treated by VA and 
obtain all related VA treatment records.  

3.  After completion of the foregoing, 
schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the claimed 
headaches and residuals of a right hand, 
left foot and right foot injuries.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
tests should be conducted.  

Based on the examination and review of 
the record, the examiner should offer as 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed headache, right hand, left foot 
or right foot disability is related to 
service, to include the June 1979 motor 
vehicle accident.  

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner determines that the requested 
opinion cannot be provided, the examiner 
should discuss why it is not possible.  

4.  After completion of the foregoing, 
the AMC/RO should review the record and 
complete any further development, if 
necessary.  Thereafter, readjudicate the 
issues on appeal.  If any claim remains 
denied, issue a supplemental statement of 
the case to the Veteran and afford an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




